Case 2:20-cv-00036-CW-JCB Document 131 Filed 11/20/20 PageID.3301 Page 1 of 6




                           IN THE UNITED STATES DISTRICT COURT

                                      DISTRICT OF UTAH


     RICARDO ERNESTO SANCHEZ MENA,                       MEMORANDUM DECISION
                                                             AND ORDER
                    Petitioner,
                                                        Case No. 2:20-cv-00036-CW-JCB
     v.

     SILVANA ESTHER GOMEZ PAZ,                           District Judge Clark Waddoups

                    Respondent.                        Magistrate Judge Jared C. Bennett


          District Judge Clark Waddoups referred this case to Magistrate Judge Paul M. Warner

 pursuant to 28 U.S.C. § 636(b)(1)(A).1 Due to Judge Warner’s retirement, this case is now

 referred to Magistrate Judge Jared C. Bennett. 2 Before the court is Respondent Silvana Esther

 Gomez Paz’s (“Respondent”) Motion for Issuance of a Letter Rogatory for Judicial Assistance

 From the Superior Court of Justice of Peru, Under the Inter-American Convention on Letters

 Rogatory and the Taking of Evidence Abroad of January 30, 1975 (“Motion”). 3 The court has

 carefully reviewed the written memoranda submitted by the parties. Under DUCivR 7-1(f), the

 court has concluded that oral argument is not necessary and, therefore, decides the Motion on the

 written memoranda. Based upon the following analysis, the Motion is denied.




 1   ECF No. 17.
 2   ECF No. 43.
 3   ECF No. 104.
Case 2:20-cv-00036-CW-JCB Document 131 Filed 11/20/20 PageID.3302 Page 2 of 6




                                    RELEVANT BACKGROUND

           This case was initiated on January 16, 2020.4 On May 19, 2020, the first scheduling

 order was entered, which set the fact discovery deadline for June 30, 2020.5 On July 23, 2020,

 the court amended the scheduling order, setting a new fact discovery deadline of October 8,

 2020. 6

           On September 23, 2020, Respondent’s former counsel moved to withdraw from this

 case. 7 As a result, on September 24, 2020, the court stayed all deadlines pending the resolution

 of that motion to withdraw. 8 On September 28, 2020, the court granted the motion to withdraw

 and provided Respondent with 21 days to obtain new counsel.9 On October 19, 2020, the last

 day of that 21-day deadline, new counsel filed a notice of appearance on behalf of Respondent. 10

           On October 27, 2020, the court held a status conference. 11 At the outset of that hearing,

 Respondent’s new counsel moved to withdraw at Respondent’s request, and the court granted




 4   ECF Nos. 2, 3.
 5   ECF No. 41 at 2, ¶ 8.
 6   ECF No. 61 at 3, ¶ 8.
 7   ECF No. 83.
 8   ECF No. 85.
 9   ECF No. 87.
 10   ECF No. 90.
 11   ECF No. 93.

                                                    2
Case 2:20-cv-00036-CW-JCB Document 131 Filed 11/20/20 PageID.3303 Page 3 of 6




 that motion in a written order issued the same day. 12 In that same order, the court amended the

 scheduling order again, setting a new fact discovery deadline of December 8, 2020. 13

           During the October 27, 2020 status conference, Respondent raised for the first time her

 asserted need for the issuance of a letter rogatory. Respondent then filed the Motion on

 November 2, 2020.14

                                                ANALYSIS

           The Motion seeks a court order for issuance of a letter rogatory to the Superior Court of

 Justice of Lima, Peru. Through the proposed letter rogatory, 15 Respondent “requests documents

 and depositions” that she claims are “highly relevant to various issues in this proceeding and

 may not be obtained by any other means.” 16 Petitioner Ricardo Ernesto Sanchez Mena

 (“Petitioner”) opposes the Motion.

           “The decision to issue a letter rogatory is . . . entrusted to the sound discretion of the

 district court, and [is reviewed] only for an abuse of discretion.” United States v. El-Mezain, 664

 F.3d 467, 517 (5th Cir. 2011), as revised (Dec. 27, 2011) (citing United States v. Liner, 435 F.3d

 920, 924 (8th Cir. 2006)); see also Cordeiro v. Alves, No. 1:16-CV-23233-UU, 2017 WL

 3099086, at *1 (S.D. Fla. Apr. 7, 2017). “A court may, therefore, deny a motion for letters

 rogatory as long as [there is] a good reason to deny the request. . . . Good reasons include, among


 12   ECF No. 97 at 1, ¶ 1.
 13   Id. at 3, ¶ 10.
 14   ECF No. 104.
 15   ECF No. 104-8.
 16   ECF No. 104 at 1.

                                                      3
Case 2:20-cv-00036-CW-JCB Document 131 Filed 11/20/20 PageID.3304 Page 4 of 6




 other things, where granting the motion would cause an inherent delay that would prejudice the

 opposing party.” Cordeiro, 2017 WL 3099086, at *1 (citing Yellow Pages Photos, Inc. v.

 Ziplocal, LP, 795 F.3d 1255, 1273-74 (11th Cir. 2015)) (quotation marks omitted).

        Petitioner contends that the Motion should be denied. Petitioner argues, inter alia, that

 issuance of Respondent’s proposed letter rogatory would cause an impermissible delay and

 prejudice Petitioner. For the following reasons, the court agrees with Petitioner’s arguments.

        First, issuance of Respondent’s proposed letter rogatory would cause undue delay. As

 demonstrated by the procedural history cited above, the discovery process in this case began on

 May 19, 2020, when the first scheduling order was entered. Yet neither Respondent nor her

 former counsel ever raised the issue of a letter rogatory until over 5 months later during the

 October 27, 2020 status conference. 17 Additionally, discovery is now set to close on December

 8, 2020, which is less than 1 month away.

        Under those circumstances, the court concludes that issuance of Respondent’s proposed

 letter rogatory would cause an undue delay, particularly given that execution of a letter rogatory

 can take a substantial amount of time. Indeed, “[t]he letter rogatory process ‘has been described

 as “complicated, dilatory, and expensive.”’” El-Mezain, 664 F.3d at 517 (quoting United States

 v. Rosen, 240 F.R.D. 204, 215 (E.D. Va. 2007) (quoting Societe Nationale Industrielle

 Aerospatiale v. U.S. Dist. Court, 482 U.S. 522, 531 (1987))); see also U.S. Dep’t of State –

 Bureau of Consular Affairs, Preparation of Letters Rogatory, Time Frame for Execution of


 17On September 3, 2020, Respondent’s former counsel did file a Motion for Letter of Request
 for International Judicial Assistance Pursuant to the Hague Convention of 18 March 1970 on the
 Taking of Evidence Abroad in Civil or Commercial Matters. ECF No. 67. However, that motion
 made no mention of Respondent’s asserted need for issuance of a letter rogatory.

                                                  4
Case 2:20-cv-00036-CW-JCB Document 131 Filed 11/20/20 PageID.3305 Page 5 of 6




 Letters Rogatory, https://travel.state.gov/content/travel/en/legal/travel-legal-

 considerations/internl-judicial-asst/obtaining-evidence/Preparation-Letters-Rogatory.html (last

 visited Nov. 19, 2020) (“Execution of letters rogatory may take a year or more. Letters rogatory

 are customarily transmitted via diplomatic channels, a time-consuming means of transmission.”).

 Further, other courts have denied a motion for issuance of a letter rogatory under circumstances

 where, as here, Respondent has not been diligent in seeking the relief requested in the Motion.

 Cordeiro, 2017 WL 3099086, at *1 (denying the defendant’s motion to reconsider denial of

 motion for letters rogatory based, in part, on the fact that the defendant did not move for issuance

 of the letters rogatory until less than 1 month before the discovery deadline); Reiss v. Societe

 Centrale Du Groupe Des Assurances Nationales, 246 F. Supp. 2d 285, 287-89 (S.D.N.Y. 2003)

 (denying the defendants’ request for issuance of letters rogatory made just prior to an evidentiary

 hearing and concluding that “it was Defendants’ choice to be less than aggressive in securing the

 testimony . . . previously and it would unduly delay this proceeding to send new Letters

 Rogatory . . . at this point”).

         Second, the inherent delay caused by issuance of Respondent’s proposed letter rogatory

 would prejudice Petitioner. This case has been pending for over 10 months, which far exceeds

 the six-week guideline for reaching a final resolution in this type of case. Int’l Child Abduction

 Convention Between the United States of Am. & Other Gov’ts Done at the Hague Oct. 25, 1980,

 art. 11, T.I.A.S. No. 11670 (July 1, 1988) (providing a 6-week guideline for resolution and

 stating that “[t]he judicial or administrative authorities of Contracting States shall act

 expeditiously in proceedings for the return of children”). As indicated above, issuance of

 Respondent’s proposed letter rogatory would undoubtedly delay this case even further, which


                                                   5
Case 2:20-cv-00036-CW-JCB Document 131 Filed 11/20/20 PageID.3306 Page 6 of 6




 would impose prejudice upon Petitioner. This is particularly true given Respondent’s failure to

 diligently and expeditiously seek the issuance of her proposed letter rogatory. Cordeiro, 2017

 WL 3099086, at *1 (“Further delaying this action would be highly prejudicial to Plaintiff, and

 the Court will not prejudice Plaintiff to accommodate Defendant’s failure to diligently defend

 this action and seek discovery in this case.”).

                                   CONCLUSION AND ORDER

          For the foregoing reasons, the court concludes that issuance of Respondent’s proposed

 letter rogatory would cause undue delay and prejudice Petitioner. Therefore, the Motion 18 is

 DENIED.

          IT IS SO ORDERED.

          DATED November 20, 2020.

                                                   BY THE COURT:




                                                   JARED C. BENNETT
                                                   United States Magistrate Judge




 18   ECF No. 104.

                                                     6
